
	
		I
		111th CONGRESS
		2d Session
		H. R. 5294
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Rehberg (for
			 himself and Ms. Herseth Sandlin)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prevent Federal agencies from regulating greenhouse
		  gas emissions for purposes of addressing climate change without express and
		  specific statutory authority, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Limit Executive Actions Suspending Energy Act of
			 2010 or the LEASE Act of
			 2010.
		2.FindingsThe Congress finds the following:
			(1)Several
			 well-funded special interest groups filed suit against the Bureau of Land
			 Management to protest 2008 competitive oil and gas lease sales in Montana,
			 North Dakota, and South Dakota.
			(2)The plaintiffs
			 alleged that the Bureau of Land Management should have analyzed the potential
			 climate change effects of leasing the parcels pursuant to Interior Order
			 3226.
			(3)The Bureau of Land
			 Management, in its settlement, agreed to suspend 61 leases issued in 2008 while
			 it conducts further environmental analyses.
			(4)The Bureau of Land Management postponed
			 scheduled 2010 oil and gas lease sales in Montana, North Dakota, and South
			 Dakota in order to complete additional environmental reviews under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			3.Congressional
			 mandate requiredNotwithstanding any other provision of law,
			 the head of any Federal agency may not take any administrative action to
			 regulate greenhouse gas emissions (including by issuing orders, promulgating
			 regulations, or otherwise regulating, monitoring, mitigating, predicting, or
			 documenting such emissions) for purposes of addressing climate change unless a
			 Federal statute expressly and specifically authorizes such action.
		
